Atkinson, Justice.
C. D. Sanders, as employee of the Hart County Board of Education, made claim before the Department of Industrial Relations for compensation on account of an alleged injury. The claim was defended on the ground that the injury did not arise out of and in the course of the claimant’s employment. At a formal trial, after hearing evidence, the director of the Department of Industrial Relations sustained the defense, and found against the claim for compensation. The claimant entered an appeal. The judge of the superior court, on review of the evidence, reversed the judgment refusing compensation. On writ of error the Court of Appeals affirmed the judgment of the superior court. The case is now for decision by the Supreme Court on writ of certiorari to the Court of Appeals.
In a number of cases this court has held that a finding upon the issues of fact by the commission is conclusive as to those issues, if there is any evidence to sustain it. Ocean Accident & Guarantee Corporation v. Farr, 180 Ga. 266, 270 (178 S. E. 728). The finding that the claimant’s injuries did not arise out of or in the course of his employment was supported by the evidence. It was erroneous to sustain the judgment of the superior court holding as a matter of law that the judgment of the Department of Industrial Relations was unauthorized by the evidence.

Judgment reversed.


All the Justices concur.